Citation Nr: 0419280	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for major depressive disorder, recurrent, with psychogenic 
back pain.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued a 50 percent 
disability rating for major depressive disorder, recurrent, 
with psychogenic back pain.

In an August 2003 decision, the RO increased the disability 
rating to 70 percent, effective March 30, 2001.  Since the 
veteran is presumed to be seeking the highest possible rating 
available under the rating schedule for major depressive 
disorder, the appeal as to the evaluation of that disability 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).   

The case was remanded by the Board in July 2003.  The 
development requested in that remand has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected major depressive disorder 
with psychogenic back pain is manifested by occupational and 
social impairment, significant depression, irritability, 
difficulty sleeping, worry, crying spells, feelings of 
hopelessness and helplessness, and constant pain. 

3.  Symptoms of his service connected psychiatric disability 
are not productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for major depressive disorder, recurrent, with psychogenic 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.130, Part 3, Diagnostic 
Code 9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duties to provide notice and assist claimants with the 
development of their claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, (West 2002 & Supp. 2004).

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court expressed the 
view that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.

In a letter dated in April 2001, the RO notified the veteran 
of the evidence needed to substantiate his claim for increase 
rating, and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  

In the April 2001 letter, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO 
requested evidence showing that his service-connected 
psychogenic back pain with depressive reaction had increased 
in severity.  Such evidence could be in the form of a 
doctor's statement or statements from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner the disability has worsened.  
This notice should have put him on notice to submit relevant 
evidence in his possession.  

The notice also satisfied the Pelegrini requirement that it 
be given prior to initial adjudication.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for a 
disability rating in excess of 70 percent for major 
depressive disorder, recurrent, with psychogenic back pain.  
The veteran was afforded VA examinations in July 2001 and May 
2003. 

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Pertinent Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's major depressive disorder with psychogenic back 
pain is rated under Diagnostic Code 9434.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under Diagnostic Code 9434, a 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9434.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of examination.  38 C.F.R. § 4.126(a) (2003).   

Factual Background

On VA examination in July 2001, it was reported that the 
veteran had been employed, part time, at the Post Office 
since 1990.  He currently had a girlfriend, with whom he had 
been involved for several years.  He reported conflicts at 
work.  The diagnoses included major depressive disorder, 
which was chronic and severe; and psychological factors 
affecting physical conditions.  Passive dependent personality 
disorder was also diagnosed.  His global assessment of 
function score was 45.  The examiner commented that his 
mental status was very similar to that found on examination 
in 1999.

The veteran was afforded a VA psychiatric examination in May 
2003.  At that time, the veteran reported that his level of 
activity and social interaction had diminished since his last 
examination in July 2001.  He no longer had a girlfriend and 
was not able to clean his apartment or keep up with his 
laundry due to chronic back pain.  He still lived alone, but 
did not cook.  His mother had been diagnosed with breast 
cancer and he tries to help her by taking her to medical 
appointments.  He also maintained a relationship with his 
sister.

He primarily spends his time alone and watched television.  
He had no other interest, hobbies, or any diversions.

The veteran remained employed part time at the post office, 
working the 9 PM to 1 AM shift 5 days a week.  He reported 
increasing difficulty at work with increased criticism and 
negative interactions with supervisors.  He feels patronized 
and paranoid regarding his supervisors and has a great deal 
of anger and resentment to them.  He thinks of hurting them 
at times, thought he denied intent or plans.  He finds it 
increasingly difficult to go to work everyday.

The veteran had been prescribed Prozac 20 mg each day, but 
had difficulty remembering to take medications as prescribed.  
It was noted that this was part of his depression and 
feelings of helplessness.

On examination, the veteran carried himself stiffly, held 
himself rigidly in his chair, moved "very very little", and 
held his hands in a very awkward position in his lap.  His 
affect was flat and his mood was depressed.  Speech was 
extremely slow and his voice was monotone.  There was 
evidence of psychomotor retardation.  He complained of 
significant depression, difficulty sleeping, worry, crying 
spells, feeling hopeless and helpless, and in constant pain.  
He indicated that he could not remember a time when he was 
happy and not depressed.  

There was no indication of acute psychosis, but thought 
processes were concrete and vague.  He was extremely guarded 
and had difficulty expressing his feelings.  He did not feel 
that his life was worth living and had suicidal ideation but 
denied current intent or plans.  He had homicidal ideation 
toward his supervisors at work, but denied intent or plan.  
There was a great deal of underlying anger, frustration, and 
resentment, as he felt that there was nothing he could do to 
ameliorate his life.  He did not know how long he could 
tolerate his work, or feeling the way he does.  He felt there 
was no meaning to his life and felt worthless.  There was a 
distrust of others bordering on paranoia regarding others 
wanting to hurt him, criticize him, and patronize him.  He 
finds no joy in his life, does not derive pleasure from 
anything and has constant fatigue, lack of energy and 
motivation.  

The examiner's diagnostic impression was axis I: major 
depression, recurrent secondary to medical (back, 
neuromusculoskeltal conditions) and chronic pain, chronic 
pain syndrome, and psychological factors affecting physical 
condition; axis II: passive-dependent personality; and axis 
IV: financial issues, situational stressors, difficulties at 
work, social isolation and withdrawal, mother's illness, 
psychiatric symptoms.  The examiner assigned the veteran a 
GAF score of 40.

The examiner summarized that the veteran continued to exhibit 
significant symptoms of depression that were secondary to his 
physical condition and were certainly exacerbated by 
increased situational stressors of his mother's illness, and 
problems at work with his supervisors.  

While the veteran has agreed to psychiatric treatment and 
follow-up, it is unknown whether his condition will improve 
with proper medication and therapy.  Given the severity of 
his depression, it is not expected that he will improve 
significantly to be considered employable.  The severity of 
his current condition rendered him unemployable, as it was 
not likely that he would be able to remain at his current 
part time position much longer, nor was it recommended that 
he should, considering his perception of his supervisors and 
anger towards them.  

He had limited social skills and interpersonal interactions 
were extremely difficult for him.  It was unlikely that if he 
lost his job, he would be able to secure or maintain other 
employment as his current job does not entail significant 
skill or interaction with others and he was having difficulty 
maintaining consistent work performance or relationships at 
this job.

The examiner stated that "in terms of the rating schedule 
for psychiatric disorders", while not psychotic, the veteran 
showed significant impairment in perception of the motivation 
of others, has some paranoia, has difficulty trusting others, 
and was severely limited in his ability to interact with 
others.  He showed significant impairment in all areas of 
social interpersonal and occupational functioning with 
suicidal and homicidal ideation towards supervisors at work.  
He felt hopeless, helpless, had crying spells, and 
unremitting feelings of worthlessness and depression.  He was 
socially isolated and withdrawn from others, maintained very 
few contacts, had limited activity, and was finding it 
increasingly more difficult to do basic activities of daily 
living such as cooking, cleaning his apartment, or keeping up 
with the wash, although he still showered and wore clean 
clothes.  His depression left him with little motivation and 
constant fatigue.

The examiner concluded that the veteran remained competent to 
manage his funds, but was not considered to be employable, 
which is unlikely to change at any time in the future.

Similar findings were reported two days later when the 
veteran was seen for individual therapy at a VA outpatient 
clinic.  It was noted that he might need to go on temporary 
disability at work, so that he could undergo hospitalization.

On VA outpatient mental health treatment in June 2003, the 
veteran reported that he was doing "okay."  He denied 
suicidal or homicidal ideation.  His GAF score remained 40.  
In July 2003, he reported that he was more relaxed and 
sleeping better.  He was described as alert, calm, and quiet.  

A global assessment of function score of 40 signified some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed main 
avoids friends, neglects family, and is unable to work).  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM-
IV); 38 C.F.R. §§ 4.125, 4.130 (2003).

Legal Analysis

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 
15 Vet. App. 1, 10 (2001).

Accordingly, in evaluating the veteran's disability, the 
Board is bound to give more weight to the current findings.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 06-2004 (Fed. Cir. 
6/21/04).

The recent opinions of the VA examiner, and the GAF score of 
40, provide support for a finding that the veteran's 
psychiatric disability causes total occupational impairment.  
However, the fact remains that the veteran has maintained 
employment in the same job since 1990.  While the examiner 
noted the veteran's difficulty with supervisors and co-
workers, such difficulties have also been present for many 
years, but have not forced him from his current employment.  
If the examiner's prognostications should prove correct in 
the future, the veteran's then demonstrated inability to 
maintain employment could serve as the basis for a future 
increase.  However, the Board must note that there was an 
apparent improvement in the veteran's disability following 
the most recent examination.

In any event the undisputed evidence is that the veteran has 
maintained gainful employment in the same job for many years.  
He has also maintained some social contacts, as evidenced by 
his ongoing relationships with his mother and sister.  Given 
this record, the Board must conclude that the preponderance 
of the evidence is against a finding that the veteran has 
total occupational and social impairment.  Therefore, an 
evaluation in excess of 70 percent is not warranted.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for major depressive disorder, recurrent, with psychogenic 
back pain is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



